Status of the Application
This Office action is in response to the Amendments filed February 3 and 17, 2022, and Remarks filed February 3, 2022.
The objections to the Specification are withdrawn in view of Applicant’s amendments.
The specific rejection of claims 16 and 23 under 35 U.S.C. 112(a) for lack of written description is withdrawn in view of Applicant’s amendments to said claims.
The rejection under 35 U.S.C. 102(a)(1) is withdrawn in view of Applicant’s amendments to the claims.
The rejection under 35 U.S.C. 103 is withdrawn in view of Applicant’s amendments to the claims.
Election/Restrictions
Claims 35 and 36 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6 August 2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, 6, 10, 11, 14-16, 18, 19, 21-23, 25 and 28-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant claims a recombinant dsDNA molecule comprising a promoter heterologous to a polynucleotide that encodes a bx-type glucosyl transferase polypeptide which enhances the herbicide tolerance of a plant cell transformed therewith, wherein said polypeptide comprises at least one mutation corresponding to one of the listed positions of SEQ ID NO: 1 in claims 1 (as currently amended) and claims 3 and 28. Applicant claims a DNA molecule comprising at least two to at least six mutation at claims 31 and 32.
	Applicant describes the BX glycosyl transferases BX9 (SEQ ID NO: 1) as well as orthologues/homologues BX9 of at SEQ ID NO: 2-15. Applicant describes amino acid substitutions in the polypeptide sequence of SEQ ID NO: 1 (BX9) in Table 11, for example, that produce about equal to or greater activity using compound V (herbicide V referenced on page 78, line 25(?) of the amended specification of 03/27/2020).
	Applicant does not describe the very broad genus of recombinant, double-stranded DNA molecules bx-type glucosyl transferase polypeptides with the plethora of mutations recited. Applicant does not describe the very broad genus of bx-type glucosyl transferases comprising at least 6 mutations useful to hence the herbicide tolerance of a plant cell transformed with a DNA molecule encoding same. Applicant claims in instant claim 1 numerous positions that can be mutated to any amino acid, claim 1, for example, comprises more than 22 mutation positions alone. Applicant doesn’t describe any bx-type glucosyl transferase having at least 6 of the recited mutations in claims 1 or 3. Further, at claims 1, 3 and 28 at the position 432 the recited short peptide can be any conservative variant of these sequences but Applicant fails to describe which substitutions can be made while meeting the requirement of “enhance the herbicide tolerance of a plant cell transformed” therewith.
	Hence, it is unclear that Applicant was in possession of the invention as broadly claimed.
	Applicant’s remarks on page 21 appear to specifically address the separate written description for claims 16 and 23. Applicant’s arguments do not appear to address the issue with the instant issue of written description, especially adequate description of recombinant, double-stranded DNA molecules encoding a bx-type glucosyl transferase having at least 6 of the recited mutations and enhance the herbicide tolerance of a plant cells transformed therewith. Further, the Examiner has specifically brought up the issue of description of “conservative variants” of SEQ ID NO: 102-105 which conserve the required function of the instant claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 6, 10, 11, 14-16, 18, 19, 21-23, 25 and 28-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 3 and 28 are rejected because at “xxii. Position 437” a narrow limitation (SEQ ID NO: 102-105) followed by a broad limitation “any conservative variant of these sequences” renders the claims indefinite. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
	The Examiner notes that this issue at position 437 was not specifically addressed in the previous Office action. Applicant’s amendments to claims 3 and 28 have overcome the issue for the other positions/motifs.
Allowable Subject Matter
Claims 4 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
This Office action is non-final because it brings up new issues of patentability not specifically addressed in the previous Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.


/David H Kruse/
Primary Examiner, Art Unit 1663